DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 6/04/2021 is acknowledged.  The traversal is on the ground(s) that recited prior art does not teach polyNs.  This is not found persuasive because although it is agreed with regard to the cited prior art, in reflection of the 35 USC 103(a) rejection made below, the prior art has taught the technical feature and therefore the restriction has been maintained.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-20 are pending.  Claims 5-20 are withdrawn as being drawn to a nonelected invention.
An action on the merits for claims 1-4 is set forth below.  
Claim Objections
Claims 1-4 are objected to because of the following informalities:  The capitalization of Tag, PolyN should be modified to lower case.  Claims 2-4 depend on the objected claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US Patent Application Publication 2014/0329282 November 2014).  
With regard to claim 1, Nelson et al. teaches an adaptor that is a stem loop adaptor that is designing 3’ to 5’ (para 269).  Nelson et al teaches that the target can be extrachromosomal DNA (para 365).  As extrachromosomal DNA would be at “ultratrace levels” the adaptor of Nelson would be capable of sequencing DNA at ultratrace levels.  Nelson et al. teaches the adapter has a tag (para 365).  Although Nelson et al. does 
With regard to claims 2-3, Nelson et al. does not specifically describe an “index sequence”.  However, Nelson et al. teaches that there is an additional segment between the stem and loop (para 62).  This additional segment is complementary to the target (para 63).  As such the sequence could be considered an “index sequence” as it is a unique sequence that identifies the target.  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US Patent Application Publication 2014/0329282 November 2014) as applied to .   
Nelson et al. teaches an adaptor that is a stem loop adaptor that is design 3’ to 5’ (para 269).  Nelson et al teaches that the target can be extrachromosomal DNA (para 365).  As extrachromosomal DNA would be at “ultratrace levels” the adaptor of Nelson would be capable of sequencing DNA at ultratrace levels.  Nelson et al. teaches the adapter has a tag (para 365).  Although Nelson et al. does not specifically teach the adaptor has a second loop and step sequence that is complementary to the first stem when read in opposite directions, Nelson et al. does teach that two adaptors can be used tin which a second loop and step sequence that is complementary to the first stem when read in opposite directions (figure 22B and para 29-30).  Ligated as indicated by figure 22B these structures could be considered “an adaptor”.  As such it would be prima facie obvious to design a single adapter that comprises the components of both adaptors of Nelson with a reasonable expectation of success as Figure 22B indicates that the adaptors can be ligated together.  The instant specification teaches that polyN is a random segment of 6 to 12 bp, used as a unique identification marker for the adaptor.  Nelson et al. teaches that the primer-adaptor can include a barcode segment (para 152 and 214) which would encompass a random segment that is unique to the sample for identification.  Nelson et al. teaches the inclusion of dUTP (para 53).  Nelson et al. teaches that the 5’ end is phosphorylated (para 261).  
 However, Nelson et al. does not teach SEQ ID No. 1.  

Therefore it would be prima facie obvious to one of ordinary skill in the art at the effective filing date to modify the adaptor of Nelson in order to detect any known targets.  It would be obvious to use the structure of the adaptor of Nelson with any known primer structure that can detect a target of interest including SEQ ID No. 91 of Wood which identifies a specific VDJ.  The ordinary artisan would have a reasonable expectation of success as the primer of Wood would hybridize to the known target and the adapter structure of Nelson et al. can be used in a detection assay for the target.  
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KATHERINE D SALMON/Primary Examiner, Art Unit 1634